Title: To James Madison from Hubbard Taylor, 16 January 1803
From: Taylor, Hubbard
To: Madison, James


Dear sir
Kentucky Clarke County 16th. Jay 1803
I have lately been settling up the Accts. of my friends with officers of the Direct tax, which have been commited to my care, Among which are the Lands of yr fathers estate and those of yr brother Ambrose’s & your own, 1000 Acres of Military land in the name of yr brother was omitted by some misunderstanding between Majr Lees Exor. & myself, but means has been taken to correct the error which will prevent any difficulty arising from the Omission.
The Exors of Major Lee informs me there is an Acct. both with you and the estate of Majr. Madison, they wish to be informed of the proper person for adjusting on behalf of yr brothers estate or his daughter, I am to have a copy of the Acct. with yourself & so far as the charges goes to the Land business of yours, I shall settle it in your behalf. I would Wish to be informd wheather you would prefer half of those Lands you claim in the name of yr. brother, shall be entered in your own name & the taxs pay’d on your own Account or to continue as they are & the taxs paid by you, of this please to write me.
There is 1000 Acres in name of yr. father on Elk horn that will be intirely lost—I once informed the old Gentleman of it & advised him to relinquish it & get back the tax’s on which I never got any spec[i]al answer. I have lately seen a ⟨connection?⟩ accurately made out, in the hands of Mr. Innes & he & myself both agreed, it would be a dead expence to retain it. Shall I relinquish & get the money back for this tract.

I have continued to pay on the 10,000 on Panther Ck that depends on Masons (recoverd by Wilson alias Davis) Colo. Barbour proposes to bring a suit in Chancery in the State Court—for by the erronious opinion of the Attorney Genll. here and obliging temper of the Register a patent has been obtain[ed] by Davis on a Copy of the Opinion of the Supreme federal Court. Mr. James Hughes the Gentleman who plead the cause for Mason & Co set off a few days for the federal City & no doubt you will see him, he is undoubtly the first Attony in this state, and if any thing further can be done he can best inform you, a New Caveat had been entered aga[i]nst you & Colo. Barbour has as well as myself spoken to Mr. Hughes what I said was by request of Colo. Barbour.
The late stagnation to our exports by the conduct of the intendant at Orleans, together with the injury done our wheat by the Weavel, the low price of Hemp & Tobo. makes our Mississippi trade produce us but litle prospect this year. As to the remidy of the fir[s]t of these evils, we rely with confidence on the Genl. Government, not doubting of every proper measure which the nature of the case will admit of, will be spedily […] to the other⟨s⟩ they must regulate themsel⟨ves⟩.
I hav⟨e⟩ […] of yrs & yr. fathers estate […] to time as it appears requisi⟨te⟩ […] you or yr. brother.
⟨Mrs.⟩ Taylor joins […] wishes for the health & happiness of you & Mrs. Madison & believe me to continue with respect Yr: affe. Hble sert
H Taylor
 

   
   RC (DLC). Docketed by JM. Third page torn.



   
   For John Lee (1743–1802), Ambrose Madison’s brother-in-law, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 8:56 n. 1.



   
   For the lawsuit over the Madison family lands in Kentucky, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:222–24 and n. 3, 402–3 and nn.



   
   For James Hughes, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:403 n. 2.


